DETAILED ACTION
This Office Action is in response to communications filed 8/9/2022.
The present application is being examined under the pre-AIA  first to invent provisions. 
This Application was subject to a Restriction/Election Requirement on 6/9/2022.
Applicant has elected Group I, claims 21-32, without traverse; claims 33-40 are withdrawn.
This Application is a Divisional of Parent Application 15/667,215, which is a Continuation of 13/715,543.
Claims 21-32 are presented for examination.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 22-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Independent Claim 22 recites: associating… a list identifier with a loyalty account list maintained at the loyalty… system, the loyalty account list comprising a plurality of user loyalty account numbers corresponding to a plurality of merchant computing devices; receiving… a request from a merchant…, the request comprising the list identifier and a merchant identity associated with the merchant computing device, the list identifier received by the merchant… from a payment instrument on which the list identifier is encoded; identifying… a user loyalty account number associated with the merchant computing device based at least in part on the list identifier and the merchant identity; and providing… the user loyalty account number associated with the merchant computing device to the merchant… . This is considered to be an abstract idea, as explained below.  
Under the broadest reasonable interpretation, the limitations of the claim are directed to “certain methods of organizing human activities” such as in the form of advertising, marketing, and following rules and instructions. The claimed invention is performing associating identifier and account data, receiving request data, identifying account data, providing account data.  This is something that a merchant may do in order to apply a purchase transaction to the customer’s loyalty rewards account. This is something that may be useful in the area of merchant marketing and/or advertising, but is not an improvement to computer technology itself, and can be used outside of computer technology.  Applicant is merely taking a concept that exists outside of computer technology and attempting to apply it to a computer environment, implemented with nothing more than just generic computers and/or computing components performing generic computer functions. The claimed steps are essentially performing the associating of data, receiving of data, identifying of data, and providing of data.  This is just the receiving, manipulation, and output of data, is had been held to be considered an abstract idea.  Further, these steps are just reciting basic database-like functions.  For instance, these are functions that can be performed by a generic database (such as MS Access, Oracle, mySQL, etc.) performing generic database functions operating on a generic computing device. 
In addition, under the broadest reasonable interpretation, the limitations of the claims are also directed to a “mental process,” because the concept of the claimed invention can be performed mentally by a human in the mind or by pen and paper.  A human can perform database-like functions such as those that are claimed.  For example, a human using the mind or by pen and paper, and without the aid of computer technology, can associate identifier and account data, receive request data, identify data, and provide data. If a claim limitation covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  
Therefore, the claimed invention is considered to fall within the groupings of both: 1) “certain methods of organizing human activity” as the claim limitations involve advertising, marketing activities, as well as the following of rules and/or instructions; and 2) “mental processes” as the claim limitations involve steps that may be performed by a human in the mind or by pen and paper. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  Additional elements recited by the claim include: a “loyalty computing system” which is just a generic computing device performing the steps; one or more “computing devices” which are generic computers that make up the loyalty computing system; a plurality of “merchant computing devices” which are generic computing devices used by merchants; and a “payment instrument” which just generically refers to any device used for payment. There are no other elements/limitations considered to be an additional element in independent 1.  The recited additional elements are recited at a high-level of generality (i.e. as a generic ”computer processor,” “computer program instructions,” and “computer-readable medium”), and basic generic computer features.  The additional elements of the claim are merely generic computer components and generic computer features, which serve to do no more than generally link the use of a judicial exception to a particular technological environment or field of use. Furthermore, the claims recite steps that may be performed by a human using the mind or pen and paper (automating mental tasks), and the steps are merely associating data, receiving data, identifying data, and providing data (receiving, processing, and storing data; electronic recordkeeping; and receiving or transmitting data over a network).  (See Alice, Benson, Bancorp, Cybersource, Ultramercial, buySAFE, and Cyberfone).  In addition, it has also been held that steps such as arranging, storing, retrieving, sorting, eliminating, and determining information with a computer as "normal, basic functions of a computer." (See Versata; See also MPEP §2106.07(a)(III)).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, and the additional elements do no more than just generally link the judicial exception to a particular technological environment or field of use.  The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements here amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The following additional elements are recited in the dependent claims:
Claim 22 recites a “wireless payment instrument” which refers to a generic payment instrument that can transmit wirelessly (such as a cellphone). 
Claim 23 recites a “digital wallet” which generically refers to any type of electronic wallet for making purchase transactions.
Claim 24 recites a “list identifier is encoded as a digital wallet identification coded” which is just data encoded as software.
Claim 25 recites “a secure element of a user computing device” which is just a generic security measure (e.g. encryption).
Claim 26 recites a “point of sale terminal” which is just a generic point of sale computing device.
Claim 27 recites a “wireless connection” which just generically describes a wireless computer network.
Claims 28-32 do not recite any other additional elements.
These additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, and the additional elements do no more than just generally link the judicial exception to a particular technological environment or field of use.  These additional elements are also not considered to be significantly more.  This is based on the same reasons as explained in the analysis for the independent claim above. 
Independent Claim 21, and dependent claims 22-32, are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Alice Corp. establishes that the same analysis should be used for all categories of claims (e.g., product and process claims), whereas prior guidance applied a different analysis to product claims involving abstract ideas (relying on tangibility in MPEP 2106(II)(A)) than to process claims (Bilski guidance).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-24 and 28-31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Perry US Patent 8,939,357 (hereinafter Perry) in view of Grossman Pre-Grant Publication 2013/0226686 (hereinafter Grossman).
In reference to claim 21, Perry teaches a computer-implemented method for loyalty account identification, the computer-implemented method comprising: associating, by a loyalty computing system comprising one or more computing devices, a list identifier with a loyalty account list maintained at the loyalty computing system, the loyalty account list comprising a plurality of user loyalty account numbers corresponding to a plurality of merchant computing devices (see column 3, lines 47-57; column 4, lines 47-57; and column 5, lines 42-64; wherein the loyalty programs are associated with ID information, such as last name and/or address of the user, driver license information, social security information, or any loyalty and/or secondary processing ID information); receiving, by the loyalty computing system, a request from a merchant computing device, the request comprising the list identifier and a merchant identity associated with the merchant computing device, the list identifier received by the merchant computing device from a payment instrument on which the list identifier is encoded (see Abstract; column 2, lines 8-18; column 5, lines 55-66; column 6, lines 12-30; and Fig. 3; showing single swipe and where this information is received by swiping the card); identifying, by the loyalty computing system, a user loyalty account number associated with the merchant computing device based at least in part on the list identifier and the merchant identity (see Abstract; column 2, lines 8-18; column 5, lines 55-66; column 6, lines 12-30; and Fig. 3; showing single swipe and where this information is received by swiping the card, which included an identifier or pointer to the stored information about the loyalty programs).
Perry does not specifically teach providing, by the loyalty computing system, the user loyalty account number associated with the merchant computing device to the merchant computing device.  Grossman teaches providing, by the loyalty computing system, the user loyalty account number associated with the merchant computing device to the merchant computing device (paragraphs 0045-0049; 0060).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to have included providing the loyalty account number information associated to the merchant to the merchant computing device as this would allow the merchant itself to be able to match the account to the user and apply the rewards/points/discounts/etc.  
In reference to claim 22, Perry and Grossman teach the computer-implemented method of claim 21.  Perry teaches wherein the payment instrument comprises a wireless payment instrument (see column 2, line 63 to column 3, line 11; column 3, lines 28-45; describing financial card/instrument may be a cell phone).
In reference to claim 23, Perry and Grossman teach the computer-implemented method of claim 21.  Perry teaches wherein the payment instrument comprises a digital wallet (see column 2, line 63 to column 3, line 11; describing financial card/instrument may be an electronic wallet).
In reference to claim 24, Perry and Grossman teach the computer-implemented method of claim 23.  Perry teaches wherein the list identifier is encoded as a digital wallet identification code that is associated with a user digital wallet account of the digital wallet (see column 2, line 63 to column 3, line 11)
In reference to claim 28, Perry and Grossman teach the computer-implemented method of claim 21.  Perry teaches wherein the request further comprises instructions from the payment instrument for accessing the loyalty computing system and using the loyalty account list to identify a user loyalty account (see Abstract; column 2, lines 8-18; column 5, lines 55-66; column 6, lines 12-30; and Fig. 3).
In reference to claim 29, Perry and Grossman teach the computer-implemented method of claim 21.  Perry teaches the merchant providing the user identifier, matching the identifier to the user’s loyalty account, and communicating this information (see Abstract; column 2, lines 8-18; column 5, lines 55-66; column 6, lines 12-30; and Fig. 3).  Grossman teaches the merchant device communicating user identifier data to the matching application of the loyalty system and the matching application of the loyalty system communicating loyalty identifier and other such data to the merchant device; and the user enrolling with the loyalty system by communicating relevant account data and/or automatically enrolling when the merchant contacts the loyalty system (paragraphs 0039; 0043-0049; 0060). Perry and Grossman do not specifically state registering, by the loyalty computing system, the merchant computing device with the loyalty computing system (see Abstract; column 2, lines 8-18; column 5, lines 55-66; column 6, lines 12-30; and Fig. 3).  However, in order for the systems in both Perry and Grossman to communicate with the merchant device and receive user identifier data from the merchant device, match the data to a loyalty account, and transmit the loyalty account data back, at some point this data/information would have had to have been registered with the system so that the database of the loyalty system could perform the matching.
In reference to claim 30, Perry and Grossman teach the computer-implemented method of claim 29.  Perry teaches [wherein registering the merchant computing device comprises] associating a user loyalty account number associated with the merchant computing system with the loyalty account list (see Abstract; column 2, lines 8-18; column 5, lines 55-66; column 6, lines 12-30; and Fig. 3).  See claim 29 regarding “registering.” 
In reference to claim 31, Perry and Grossman teach the computer-implemented method of claim 21.  Perry teaches wherein the payment instrument is used to initiate a purchase transactioPage 3 of 6n (see column 3, lines 28-46; column 5, line 42 to column 6, line 30).


Claim 25-27 and 32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Perry in view of Grossman and further in view of Official Notice.
In reference to claim 25, Perry and Grossman teach the computer-implemented method of claim 21.  Perry essentially teaches wherein the list identifier is encoded on a secure element of a user computing device (column 2, line 63 to column 3, line 11 – disclosing electronic wallets, cell phones, PDAs, and computers may be used as the financial instrument device).  Perry does not specifically state that the list identifier is encoded on a secure element.  However, Official Notice is taken as it is old and well-known to encode data (such as a list identifier) on a secure elements of devices such as computing devices. One of ordinary skill in the art at the time of Applicant’s invention would have found it to be obvious to have encoded the list identifier on a secure element of a user computing device, because prior art Perry discloses the list identifier stored on financial instrument devices such as “electronic wallets,” “cell phones,” “PDAs,” and “computers” and it was well-known and commonplace to encode data on secure elements of devices such as these at the time, and well before, Applicant’s invention (for instance via encryption).  One of ordinary skill in the art would have done this if one wanted the data to be more secure. 
In reference to claim 26, Perry and Grossman teach the computer-implemented method of claim 25.  Perry teaches wherein the list identifier is received by the merchant computing system from the payment instrument in response [from] the user computing device at a point of sale terminal (see citations above).  Perry does not specifically teach wherein the list identifier is received in response to a user tapping the user computing device.  However, Official Notice is taken that it is old and well-known to receive data from user computing devices (such as a cell phone) by tapping the device at or near the receiving system.  For example, both Apple and Android cell phone devices have had such capability prior to Applicant’s filing and invention.  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to have included receiving the list identifier in response to the user tapping the user computing device (such as an Apple or Android cell phone) because this has been a known and widely marketed means of communicating information from both Apple and Android cell phones to receiving computing devices.  One of ordinary skill in the art would have included this in order to provide the user with an easy means of communicating data (such as the list identifier) from the user’s device to the merchant.
In reference to claim 27, Perry and Grossman teach the computer-implemented method of claim 25.  Perry teaches wherein the list identifier is provided to the merchant computing device via a wireless connection with the user computing device (see column 2, line 63 to column 3, line 11; column 3, lines 28-45; describing financial card/instrument may be a cell phone).
In reference to claim 32, Perry and Grossman teach the computer-implemented method of claim 21.  Perry and Grossman do not specifically state that the merchant identity comprises at least one of a name, a code, a username, a password, or a phone number. However, Grossman does teach receiving a user identifier from a merchant device and matching the user identifier with a loyalty account associated with that merchant and sending the loyalty account information back to the merchant (paragraphs 0039 – “The matching application 258, using the enrollment data, may communicate with the merchant system 206 and other merchant systems 210 to determine all loyalty accounts the user 202 may have with various merchants”; 0041; 0043-0049 – “The matching application 258 may determine all of the loyalty accounts the user 202 has previously enrolled in for all merchants providing a loyalty account program. These loyalty accounts may then be stored associated with the user 202 in the loyalty database 260.”; 0060; 0061; 0065-0067).  In order for this matching to be able to take place, the loyalty system would have to have some kind of unique identifier associated with each merchant.  Official Notice is taken that it is old and well-known to use a “name, a code, a username, a password, or a phone number” as an identifier.  For example, in a relational database (which is a typical type of database used for this sort of matching) in the table of merchants, each merchant entry would have a “primary key” associated with it which is essentially a unique identifier for each merchant.  It is typical to use unique names, usernames, phone numbers, etc. as the primary key as they are unique to each merchant/entry.  One of ordinary skill in the art at the time of Applicant’s invention would have considered it obvious to have included a “name, a code, a username, a password, or a phone number” as an identifier for the merchant because these can be unique to each individual merchant, so they can be easily used as a primary key in a typical relational database in order to perform the matching.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G REINHARDT whose telephone number is (571)272-8286. The examiner can normally be reached Mon. - Fri. 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RICHARD G REINHARDT/Examiner, Art Unit 3682